Case: 21-50437     Document: 00516240120          Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 15, 2022
                                   No. 21-50437                         Lyle W. Cayce
                                                                             Clerk

   Ashley G., as Parent/Guardian/Next Friend of M.G., a Minor Individual
   with a Disability; Richard G., as Parent/Guardian/Next Friend of M.G.,
   a Minor Individual with a Disability,

                                                            Plaintiffs—Appellants,

                                       versus

   Copperas Cove Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-420


   Before Smith, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          In this case, plaintiffs allege violations of the Individuals with
   Disabilities Education Act, 20 U.S.C. § 1400, and the Rehabilitation Act, 29
   U.S.C. § 794, by Copperas Cove Independent School District related to their



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50437     Document: 00516240120          Page: 2   Date Filed: 03/15/2022




                                   No. 21-50437


   son M.G.’s educational needs. The district court affirmed the determination
   of a Special Education Hearing Officer that CCISD did not violate either
   statute.   After review of the briefs and record, and after hearing oral
   argument, we conclude that the district court thoroughly considered the case
   brought by the plaintiffs, fairly considered CCISD’s defenses to the claims,
   and committed no reversible error in its decision.         Accordingly, we
   AFFIRM the judgment of the district court essentially for the reasons stated
   in its thorough, well-reasoned opinion.




                                        2